Name: Commission Regulation (EEC) No 289/81 of 2 February 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/8 Official Journal of the European Communities 4. 2 . 81 COMMISSION REGULATION (EEC) No 289/81 of 2 February 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79 the date '31 July 1980' is hereby replaced by '31 August 1980'. Article 2 By way of derogation from Article 1 ( 1 ) of Regulation (EEC) No 298/80 the Italian authorities are authorized to reserve certain quantities of frozen beef, taken into charge before the date provided for in Article 1 , for supply to the victims in the south of Italy following the earthquake of 23 November 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (J ), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 65/81 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 July 1980 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 August 1980 ; Whereas, taking into account the situation in Italy and especially the necessity to supply the inhabitants affected by the earthquake of 23 November 1980, it is necessary to allow the Italian authorities to reserve certain quantities of beef for this use ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (5), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 3 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored. Article 4 This Regulation shall enter into force on 16 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 February 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p. 17 . (3 ) OJ No L 272, 30 . 10 . 1979 , p . 16 . (4) OJ No L 10, 10 . 1 . 1981 , p . 11 . (5 ) OJ No L 251 , 5 . 10 . 1979 , p . 12 .